!

Case 1:20-cv-00757-CM Document4 Filed 02/03/20 Page 1 of 2

 

 

* UNITED STATES DISTRICT Court
SOUTHERN DISTRICT OF NEW YORK

Exnest Caly VIE Jr.

(full name of the plaintiff or petitioner applying (each person:
must submit a separate application))

 

 

CV C )C )

-against- (Provide docket number, if available; if filing this with
your complaint, you will not yet have a docket number.)

 

 

Esle

($20-CO-CIOVST- UA

(full name(s) of the defendant(s)/respondent(s))

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

Tam a plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested i in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

J. Are you incarcerated? [] Yes © A No (lf “No,” go to Question 2.)
I am being held at:

 

Do you receive any payment from this institution? [[] Yes No

Monthly amount:

If lam a prisoner, see 28 U.S.C. § 1915(h), I have attached to this dgcument a “Prisoner Authorization”
directing the facility where I am incarcerated to deduct the filing#fee from my accountin installments
and ‘to send to the Court certified copies of my account statements for the} Ast Si six months? ‘See 28

U.S.C. § 1915(a)(2), (b). | understand that this means that I will be re fire bd ‘to, epay.th the | full filing fee.

 

     
 
 
 
 
  
  
 
  

2. Are you presently employed? [] Yes

If “yes,” my employer's name and address are:

Grogs monthly pay or wages:

 

If “tho,” what was your last date of employment?

 

Gross monthly wages at the time:

living at the same residence as you received more than $200 in the past 12 months from atiy: of the r ay
following sources? Check all that apply. ere Al
(a) Business, profession, or other self-employment [] Yes [] No
(b) Rent payments, interest, or dividends | [] Yes [] No

SDNY Rev: 8/5/2015

 

 
Case 1:20-cv-00757-CM Document 4 Filed 02/03/20 Page 2 of 2

(c) Pension, annuity, or life insurance payments L] Yes [] NS
(d) Disability or worker’s compensation payments Yes [] No *
(e) Gifts or inheritances [|] Yes L] No
(f) ony other enclose) social security, Cl Yes Cl No
(g) Any other sources L] Yes [| No

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.

,

If you answered “No” to all of the questions above, explain how you are paying your expenses:
4, How much money do you have in cash or in a checking, savings, or inmate account?

5. Do you ownany automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else’s narne? If so,
describe the property and its approximate value:

UnNKMNLOHO

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:

ANI MOLY

7. List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

CAV) A YVl(OUY

8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed

and to whom they are payable:
(AYLENO Ce)

Declaration: I declare under penalty of perjury that the above information is true. I understand that a false

statemenymay,result in a dismissal of my claims. ‘
2 ? ,
2/3/20 20 YL Lb Sf, iHO

Dated Signature

yuo 3 /- Chine

Name (Last, First, M Prison Identification # (if incarcerated)

YOO lerome fe Brory AL y- JO%L

Address City State Zip Code

 

 

Telephone Number E-mail Address (if available)

IFP Application, page 2

 

 
